Appeal by plaintiff from an order dated May 11,1940, which granted a reargument and upon such reargument adhered to the decision made by order dated April 16, 1940; denied plaintiff’s motion to resettle and defendant’s cross-motion to vacate and set aside said order dated April 16,1940. The order of April 16,1940, modified a decree of separation by reducing the alimony payable by plaintiff to defendant, commencing March 30, 1940, from fifteen dollars to ten dollars per week. On appeal by plaintiff, order on reargument modified by striking out the provision adhering to the reduction of the alimony from fifteen dollars to ten dollars per week, and by inserting a provision denying plaintiff’s motion to reduce or set aside the alimony heretofore awarded to the defendant. As thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to the defendant. In view of the foregoing decision, defendant’s cross-appeal from the above order is dismissed, without costs. The proof clearly shows that plaintiff’s resources at the time the motion was made herein for a reduction of alimony were the same as they were at the time of the trial of the separation action and the entry of the decree therein. That there was an alleged assignment of plaintiff’s property to secure a loan, that an action was brought thereon, judgment obtained, *907execution issued, and the property sold thereunder were not conclusive in this proceeding as to their bona fides. Appeal by plaintiff and cross-appeal by defendant from order dated April 16, 1940, dismissed, without costs. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.